DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eith et alia (US Patent Number 5,735,582), hereinafter “Eith”, in view of Kill et alia (US Patent 6,955,186), hereinafter “Kill”.
Re claim 1, Eith discloses a valve apparatus for a fluid medium, the valve apparatus having a valve housing (including 3, 15, 16) and having a first magnet armature (17, 17a, 17b, or 17c) which is arranged therein and which is movable along a longitudinal axis, said first magnet armature interacting with a first sealing seat (5) for opening and closing an outlet opening (29), wherein a second magnet armature (18, 18a, 18b (with 21a), or 18c), which is movable along the longitudinal axis, is arranged in the valve housing, said second magnet armature being received at least partially in a recess of the first magnet armature (see Figs. 1-5), and said second magnet armature interacting with a second sealing seat (6) for opening and closing a passage opening formed in the first magnet armature (see Figs. 1-5), characterized in that the first magnet armature and the second magnet armature are comprised by a magnet device (including coil 13), by way of which magnet device the first magnet armature and the second magnet armature are movable along the longitudinal axis by means of exactly one magnet coil (13). 
Eith fails to disclose the fluid medium entering the valve housing along the longitudinal axis.
Kill discloses a similar electromagnetically-actuated valve.  Kill also discloses the inlet and outlet to be coaxial along the longitudinal axis of armature movement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eith so that the inlet is along the longitudinal axis in order to accommodate a system in which the inlet and outlet are coaxial as taught in Kill.
Re “for a gaseous medium”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, Kill explicitly discloses gas as the fluid medium (see col. 1, lines 29-37).
Re claim 2, the modified Eith discloses the valve apparatus as claimed in claim 1, characterized in that the magnet coil (13) has a coil housing (structure immediately surrounding coil 13), and the magnet coil at least partially surrounds the first magnet armature and the second magnet armature in the valve housing (see Figs. 1-5). 
Re claim 3, the modified Eith discloses the valve apparatus as claimed in claim 1, characterized in that a spring (11 or 11a) is arranged in the valve housing, which spring subjects the second magnet armature to a force in the direction of the second sealing seat, whereby the first magnet armature is subjected to a force in the direction of the first sealing seat (see Figs. 1-5). 
Re claim 4, the modified Eith discloses the valve apparatus as claimed in claim 1, characterized in that a stop element (19) is arranged in the valve housing (at the lower portion of 3), on which stop element the first sealing seat (see Figs. 1-5) is formed. 
Re claim 5, the modified Eith discloses the valve apparatus as claimed in claim 1, characterized in that a flow cross section at the first sealing seat is larger than a flow cross section at the second sealing seat (see Figs. 1-5). 
Re claim 7, the modified Eith discloses a tank apparatus (including the reservoir for the brake fluid) for storing a fluid medium, the tank apparatus having a tank (the reservoir for the brake fluid) and having a valve apparatus as claimed in claim 1. 
Re “for storing a gaseous medium”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, Kill explicitly discloses gas as the fluid medium (see col. 1, lines 29-37).
Re claim 9, the modified Eith discloses the tank apparatus as claimed in claim 7, wherein the valve apparatus is configured to control a throughflow cross section for fluid medium from the tank (see Figs. 1-5). 
Re “for gaseous medium”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, Kill explicitly discloses gas as the fluid medium (see col. 1, lines 29-37).
Re claim 11, the modified Eith discloses the valve apparatus as claimed in claim 1, wherein the gaseous medium enters the valve housing through an inlet opening that has a centerline collinear with the longitudinal axis (with the modification discussed as per claim 1).
Re claim 12, the modified Eith discloses the valve apparatus as claimed in claim 11, wherein the first magnet armature and the second magnet armature have centerlines collinear with the longitudinal axis (see Eith, any of Figs. 1-5).
Re claim 13, the modified Eith discloses the valve apparatus as claimed in claim 12, wherein the outlet opening is arranged at an opposite side of the valve housing as the inlet opening, and the outlet opening has a centerline collinear with the longitudinal axis (with the modification discussed as per claim 1).

Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et alia (US Patent Application Publication 2016/0169404 A1), hereinafter “Choi” in view of Kill.
Re claim 1, Choi discloses a valve apparatus for a gaseous medium, the valve apparatus having a valve housing and having a first magnet armature (220, 221) which is arranged therein and which is movable along a longitudinal axis, said first magnet armature interacting with a first sealing seat (unnumbered, see any of Figs. 1A to 5) for opening and closing an outlet opening (120), wherein a second magnet armature (230, 231), which is movable along the longitudinal axis, is arranged in the valve housing, said second magnet armature being received at least partially in a recess of the first magnet armature (see any of Figs. 1A to 5), and said second magnet armature interacting with a second sealing seat for opening and closing a passage opening (unnumbered, see any of Figs. 1A to 5) formed in the first magnet armature, characterized in that the first magnet armature and the second magnet armature (16) are comprised by a magnet device (including coil 213), by way of which magnet device the first magnet armature and the second magnet armature are movable along the longitudinal axis by means of exactly one magnet coil (213). 
Choi fails to disclose the fluid medium entering the valve housing along the longitudinal axis.
Kill discloses a similar electromagnetically-actuated valve.  Kill also discloses the inlet and outlet to be coaxial along the longitudinal axis of armature movement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi so that the inlet is along the longitudinal axis in order to accommodate a system in which the inlet and outlet are coaxial as taught in Kill.
Re claim 3, the modified Choi discloses the valve apparatus as claimed in claim 1, characterized in that a spring (S1) is arranged in the valve housing, which spring subjects the second magnet armature to a force in the direction of the second sealing seat, whereby the first magnet armature is subjected to a force in the direction of the first sealing seat (see any of Figs. 1A to 5). 
Re claim 4, the modified Choi discloses the valve apparatus as claimed in claim 1, characterized in that a stop element (unnumbered, see any of Figs. 1A to 5) is arranged in the valve housing, on which stop element the first sealing seat is formed (see any of Figs. 1A to 5).
Re claim 5, the modified Choi discloses the valve apparatus as claimed in claim 1, characterized in that a flow cross section at the first sealing seat is larger than a flow cross section at the second sealing seat (see any of Figs. 1A to 5). 
Re claim 6, the modified Choi discloses the valve apparatus as claimed in claim 1, characterized in that the first magnet armature has a shoulder (unnumbered, see any of Figs. 1A to 5), which shoulder interacts with a shoulder (unnumbered, see any of Figs. 1A to 5) of the second magnet armature, and, during a longitudinal movement of the second magnet armature, the latter serves as a driver for the first magnet armature (see Figs. 1A to 5). 
Re claim 7, the modified Choi discloses a tank apparatus for storing a gaseous medium, the tank apparatus having a tank (the reservoir for the hydrogen fuel, see paragraphs [0007] and [0022]) and having a valve apparatus as claimed in claim 1. 
Re claim 9, the modified Choi discloses the tank apparatus as claimed in claim 7, wherein the valve apparatus is configured to control a throughflow cross section for gaseous medium from the tank (see Figs. 1A to 5). 
Re claim 10, the modified Choi discloses a fuel cell arrangement having a tank apparatus as claimed in claim 7 for storing hydrogen for the operation of a fuel cell (see Figs. 1A to 5).
Re claim 11, the modified Choi discloses the valve apparatus as claimed in claim 1, wherein the gaseous medium enters the valve housing through an inlet opening that has a centerline collinear with the longitudinal axis (with the modification discussed as per claim 1).
Re claim 12, the modified Choi discloses the valve apparatus as claimed in claim 11, wherein the first magnet armature and the second magnet armature have centerlines collinear with the longitudinal axis (see Choi, any of Figs. 2-5).
Re claim 13, the modified Choi discloses the valve apparatus as claimed in claim 12, wherein the outlet opening is arranged at an opposite side of the valve housing as the inlet opening, and the outlet opening has a centerline collinear with the longitudinal axis (with the modification discussed as per claim 1).

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eith in view of Suzuki et alia (US Patent 7,730,905), hereinafter “Suzuki” and Kill.
Re claim 1, Eith discloses a valve apparatus for a fluid medium, the valve apparatus having a valve housing (including 3, 15, 16) and having a first magnet armature (17, 17a, 17b, or 17c) which is arranged therein and which is movable along a longitudinal axis, said first magnet armature interacting with a first sealing seat (5) for opening and closing an outlet opening (29), wherein a second magnet armature (18, 18a, 18b (with 21a), or 18c), which is movable along the longitudinal axis, is arranged in the valve housing, said second magnet armature being received at least partially in a recess of the first magnet armature (see Figs. 1-5), and said second magnet armature interacting with a second sealing seat (6) for opening and closing a passage opening formed in the first magnet armature (see Figs. 1-5), characterized in that the first magnet armature and the second magnet armature are comprised by a magnet device (including coil 13), by way of which magnet device the first magnet armature and the second magnet armature are movable along the longitudinal axis by means of exactly one magnet coil (13). 
Eith fails to disclose a gaseous medium.  Suzuki discloses a similar solenoid valve used to control flow of a gas.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the valve of Eith with a gaseous medium in order to power a vehicle with hydrogen gas as taught by Suzuki (see col. 1, lines 19-23).
Eith fails to disclose the fluid medium entering the valve housing along the longitudinal axis.
Kill discloses a similar electromagnetically-actuated valve.  Kill also discloses the inlet and outlet to be coaxial along the longitudinal axis of armature movement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eith so that the inlet is along the longitudinal axis in order to accommodate a system in which the inlet and outlet are coaxial as taught in Kill.
Re claim 2, the modified Eith discloses the valve apparatus as claimed in claim 1, characterized in that the magnet coil (13) has a coil housing (structure immediately surrounding coil 13), and the magnet coil at least partially surrounds the first magnet armature and the second magnet armature in the valve housing (see Figs. 1-5). 
Re claim 3, the modified Eith discloses the valve apparatus as claimed in claim 1, characterized in that a spring (11 or 11a) is arranged in the valve housing, which spring subjects the second magnet armature to a force in the direction of the second sealing seat, whereby the first magnet armature is subjected to a force in the direction of the first sealing seat (see Figs. 1-5). 
Re claim 4, the modified Eith discloses the valve apparatus as claimed in claim 1, characterized in that a stop element (19) is arranged in the valve housing (at the lower portion of 3), on which stop element the first sealing seat (see Figs. 1-5) is formed. 
Re claim 5, the modified Eith discloses the valve apparatus as claimed in claim 1, characterized in that a flow cross section at the first sealing seat is larger than a flow cross section at the second sealing seat (see Figs. 1-5). 
Re claim 7, the modified Eith discloses a tank apparatus for storing a gaseous medium, the tank apparatus having a tank (T, see Suzuki, Fig. 2) and having a valve apparatus as claimed in claim 1. 
Re claim 8, the modified Eith disclose the tank apparatus as claimed in claim 7, characterized in that the tank (T in Suzuki) comprises a tank housing with a neck region (see Fig. 2 in Suzuki), in which neck region the valve apparatus is arranged, wherein the valve housing is integrated at least partially into the tank housing (see Fig. 2 in Suzuki), and the valve housing seals off a tank interior space of the tank (T in Suzuki) by means of a sealing element (unnumbered o-rings in Suzuki, Fig. 2). 
Re claim 9, the modified Eith discloses the tank apparatus as claimed in claim 7, wherein the valve apparatus is configured to control a throughflow cross section for fluid medium from the tank (see Figs. 1-5). 
Re claim 10, the modified Eith discloses a fuel cell arrangement having a tank apparatus as claimed in claim 7 for storing hydrogen for the operation of a fuel cell (see Suzuki, col. 1, lines 19-23).
Re claim 11, the modified Eith discloses the valve apparatus as claimed in claim 1, wherein the gaseous medium enters the valve housing through an inlet opening that has a centerline collinear with the longitudinal axis (with the modification discussed as per claim 1).
Re claim 12, the modified Eith discloses the valve apparatus as claimed in claim 11, wherein the first magnet armature and the second magnet armature have centerlines collinear with the longitudinal axis (see Eith, any of Figs. 1-5).
Re claim 13, the modified Eith discloses the valve apparatus as claimed in claim 12, wherein the outlet opening is arranged at an opposite side of the valve housing as the inlet opening, and the outlet opening has a centerline collinear with the longitudinal axis (with the modification discussed as per claim 1).

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment has overcome the previous rejections.  However, the Kill reference is applied in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753